FILED
                             NOT FOR PUBLICATION                            JAN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID T. LASHGARI and MARJE H.                   No. 09-56289
LASHGARI,
                                                 D.C. No. 2:04-cv-03322-SJO-OP
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

WILLIAM J. BRATTON, LAPD, Chief;
et al.,

               Defendants - Appellees,

  and

JOHN ERDERT; et al.,

               Defendants.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      David T. Lashgari and Marje H. Lashgari appeal pro se from the district

court’s orders dismissing their 42 U.S.C. § 1983 action for failure to prosecute and

denying their motion for reconsideration. We have jurisdiction under 28 U.S.C.

§ 1291. We review for abuse of discretion. United Nat’l Ins. Co. v. Spectrum

Worldwide, Inc., 555 F.3d 772, 780 (9th Cir. 2009) (reconsideration); Pagtalunan

v. Galaza, 291 F.3d 639, 640-41 (9th Cir. 2002) (failure to prosecute). We affirm.

      The district court did not abuse its discretion by dismissing the action for

failure to prosecute after it warned the Lashgaris that noncompliance with its order

to file an amended complaint could result in dismissal and it granted an extension

of time to comply, and the Lashgaris failed to amend their complaint for

approximately six months after the deadline for doing so. See Pagtalunan, 291

F.3d at 642-43 (discussing factors that district courts must consider before

dismissing under Federal Rule of Civil Procedure 41(b))

      The district court did not abuse its discretion by denying the motion for

reconsideration because the Lashgaris failed to provide a sufficient basis for

reconsideration. See United Nat’l Ins. Co., 555 F.3d at 780 (listing bases for

reconsideration).




                                          2                                      09-56289
      Because we affirm the district court’s dismissal under Rule 41(b), we do not

consider the Lashgaris’ challenges to the district court’s interlocutory orders. See

Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996).

      The Lashgaris’ remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                    09-56289